Cullen, J. (dissenting) :
It is not necessary to determine or examine as to what should be the theory on which the county of Kings and the city of Brooklyn were consolidated by chapter 954, Laws of 1895. Whether the county and the city by that statute are to constitute a new corporation known by the name of “ The City of Brooklyn,” or whether the county is merged into the then present corporation of the city of Brooklyn, does not in our opinion affect the rights of the relator. Conceding to the fullest degree the claim of the corporation counsel, that the old city corporation still survives, it is plain that the county organization was not in all respects abrogated or destroyed but simply merged into the city. In many respects the city organization had not, nor has it now, unless we consider various departments of the county organization as still existing, despite the consolidation, machinery to deal with various county functions which must still be continued. The county, as a separate corporation, is abolished; and the county offices which are dependent on or necessary for the continuance of the separate corporate existence merely, doubtless determine with the end of that separate existence; but the employment of the employees of the county in the various positions or departments which were not abolished by the consolidation was not abrogated by that event. Their employment after consolidation could be terminated by the various departments of the city government under which their duties fell, but till so terminated their employment continued. So we think the employees engaged about the court house or other county buildings continued in their places until discharged.
But we think this rule is not applicable to the relator for two reasons: (1) While the board of supervisors might have employed him without definite term it did not do so, but employed him until a specified time as specified in the resolution, that is, “ until such time as the county records and documents in control of this body are by law directed to be transferred.” The employment is not until the transfer should be actually made, but until such time as the records *26are “ by law directed to be transferred.” This can refer but to one period, that is the 1st day of January, 1896, upon which day the city and county were to be consolidated; (2) the compensation directed to be paid by. the resolution of the board was not solely for services as custodian of public records, but also for services as clerk to the board. By the resolution the clerk was constituted custodian of the records, and the relator with others- only designated to assist him, “ as well as- to perform their other respective duties so long as they may be required,” and the relator, with the other assistants were granted a salary of $250 monthly in lieu of the salaries then paid them. I do not know that we should now decide whether the clerks of the board of supervisors could survive the death of the board. However that may be, the salary the relator now seeks to obtain is claimed solely for his services as assistant to the custodian of records. There is nothing in the papers to show that he continued to discharge the other clerical duties which he was performing at the time of the resolution.. The resolution did not give him $250 a month for services only as assistant, and he is, therefore, not entitled to recover that compensation for such -services. If he has performed these services it is entirely within the power of the city authorities to properly compensate him for them.
The order appealed from should be affirmed, without costs.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.